   Case 4:18-cv-00825-O Document 12 Filed 12/13/18                  Page 1 of 4 PageID 216



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

RICHARD W. DEOTTE et al.,                      )
                                               )
               Plaintiffs,                     )       Case No. 4:18-CV-00825-Y
                                               )
       v.                                      )
                                               )
ALEX M. AZAR II, in his official               )
capacity as Secretary of Health and            )
Human Services et al.,                         )
                                               )
               Defendants.                     )


                    DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION
                          OF TIME TO RESPOND TO COMPLAINT

       TO THE HONORABLE REED O’CONNOR, UNITED STATES DISTRICT JUDGE
       PRESIDING:

       Defendants respectfully move this Court for an extension of time until January 25, 2019

to respond to the complaint in this action. In support of this motion, Defendants, through

undersigned counsel, state the following:

       1. The requested extension is the culmination of a series of negotiations between

            counsel for the parties during the past two weeks regarding how the present action

            should proceed in the near term.

       2. This case presents a challenge to the contraceptive-coverage mandate (“the mandate”)

            of the Affordable Care Act. The plaintiffs – four individuals and a business – allege

            that, as applied to them, the mandate violates the Religious Freedom Restoration Act

            and the Administrative Procedure Act.




                                                   1
Case 4:18-cv-00825-O Document 12 Filed 12/13/18               Page 2 of 4 PageID 217


   3. Last month, in an attempt to resolve ongoing litigation over the mandate, the

      Departments of Health and Human Services (“HHS”), Labor, and the Treasury

      promulgated final rules expanding the regulatory exemption to the mandate. These

      rules will expand the existing religious exemption to a broader range of individuals

      and entities with sincere religious objections to providing contraceptive coverage, and

      create an exemption for certain individuals and entities with moral objections to

      providing such coverage. See 83 Fed. Reg. 57,536 (Nov. 15, 2018) (religious

      exemption); 83 Fed. Reg. 57,592 (Nov. 15, 2018) (moral exemption). These rules

      take effect in mid-January. See 83 Fed. Reg. at 57,536; 83 Fed. Reg. at 57,592.

   4. The promulgation of these new rules directly affects the availability of exemptions to

      the contraceptive-coverage mandate for individuals and entities with sincere religious

      and moral objections to providing contraceptive coverage, and thus may impact the

      claims at issue in this litigation

   5. In order for Defendants to assess the extent to which the new rules may result in

      changed circumstances affecting the claims in this action, and to prepare an

      appropriate response that takes into account such changed circumstances, Defendants

      are requesting an extension of time to respond to the complaint.

   6. Furthermore, producing a response to the complaint in this action involves a

      significant degree of coordination among multiple federal agencies (HHS, Labor, and

      Treasury).

   7. Additionally, undersigned counsel for Defendants has significant litigation

      commitments in the near term, including multiple preliminary injunction proceedings

      scheduled for January.


                                           2
   Case 4:18-cv-00825-O Document 12 Filed 12/13/18                       Page 3 of 4 PageID 218


        8. A response to the complaint is presently due December 17, 2018.

        9. Counsel for Plaintiffs has informed Defendants that they do not oppose the requested

               extension. There is therefore no risk of undue prejudice from this extension.

        10. This extension is not sought for purposes of delay, but in order that justice may be

            served.

        WHEREFORE, Defendants respectfully request that the Court grant their motion for

extension of time. A proposed order is being emailed to Chambers concurrent with the filing of

this motion.

 Dated: December 13, 2018                               Respectfully submitted,


                                                        JOSEPH H. HUNT
                                                        Assistant Attorney General

                                                        MICHELLE R. BENNETT
                                                        Assistant Branch Director


                                                          /s/ Daniel Riess
                                                        DANIEL RIESS (Texas Bar # 24037359)
                                                        Trial Attorney
                                                        U.S. Department of Justice
                                                        Civil Division, Rm. 6122
                                                        20 Massachusetts Avenue, NW
                                                        Washington, D.C. 20530
                                                        Telephone: (202) 353-3098
                                                        Fax: (202) 616-8460
                                                        Email: Daniel.Riess@usdoj.gov
                                                        Attorneys for Defendants




                                                    3
   Case 4:18-cv-00825-O Document 12 Filed 12/13/18                   Page 4 of 4 PageID 219


                                 CERTIFICATE OF SERVICE

        On December 13, 2018, I electronically submitted the foregoing document with the clerk

of court for the U.S. District Court, Northern District of Texas, using the electronic case filing

system of the court. I hereby certify that I have served all parties electronically or by another

manner authorized by Federal Rule of Civil Procedure 5(b)(2) or the local rules.


                                                               /s/ Daniel Riess
                                                              Daniel Riess




                                                  4
